Citation Nr: 0942068	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  02-15 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, to include as due to herbicide exposure.  

2.  Entitlement to service connection for diabetic 
atherosclerosis of the feet, to include as due to diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision rendered by the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board remanded the Veteran's claims for further 
evidentiary development in December 2005.  

In December 2008, the Board issued a decision, denying the 
relief sought on appeal.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2009, the Court, following the 
receipt of a Joint Motion to Vacate and Remand, granted the 
motion, and remanded the appeal to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the terms of the Joint Motion for Remand, which 
were incorporated into an order by the Court, the Board must 
remand this matter for additional evidentiary development.  

In its December 2005 remand, the Board directed the RO to 
conduct additional development in an attempt to verify or 
provide credible supporting evidence that the Veteran was 
exposed to herbicide agents during active duty service in 
Thailand.  Specifically, the Board directed the RO to attempt 
to verify his exposure during his service in Nakhon Panom 
(NKP) from April 1967 to April 1968, to include an 
investigation into (1) the whereabouts of herbicide use in 
Laos from 1965 to 1968 and the geographic proximity to NKP; 
(2) the geographic locations of herbicide use in Thailand 
between 1964 to 1965; and (3) an investigation into whether 
herbicides were used at NKP from April 1967 to April 1968 or 
whether any operations into Laos or Vietnam involving the use 
of herbicides originated from NKP or whether there was 
information that herbicides were stored at NKP during any 
time period.  

The RO was also directed to contact the Compensation and 
Pension Service (C&P Service), via email, and request a 
review of DoD's inventory of herbicide operations to 
determine whether herbicides were used or tested as alleged.  
Critically, if a negative response was received from C&P 
Service, the RO was directed to contact the Center for Unit 
Records Research (now known as the U.S. Army and Joint 
Services Records Research Center (JSRRC)) for an additional 
attempt at verifying the Veteran's exposure to herbicides.  

In September 2006, following an email request from the RO, 
C&P Service responded, indicating, in pertinent part, that it 
"could not provide any evidence to support the claim."  It 
concluded, however, that unless the claim was inherently 
incredible or lacked merit, the RO should contact JSSRC for 
any information that organization had to support the 
Veteran's claim.  

It does not appear that the RO contacted JSSRC.  

As noted by the parties in the Joint Motion for Remand, the 
Board is obligated to ensure that its remand instructions are 
carried out.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send an inquiry to 
JSSRC, following its guidelines.  (See 
FastLetter 09-20, May 6, 2009)  If 
sufficient information cannot be obtained 
from the Veteran to meet JSSRC guidelines, 
produce a formal memo for the file 
documenting efforts to obtain information.  

2.  Specifically, the RO/AMC should make 
an attempt to verify the Veteran's claimed 
exposure to Agent Orange during his 
service in Nakhon Panom (NKP), Thailand 
from April 1967 to April 1968, including 
but not limited to: (a) investigation into 
the whereabouts of herbicide use in Laos 
from 1965 to 1968 and the geographic 
proximity to NKP; (b) investigation into 
the geographic locations of herbicide use 
in Thailand between 1964 to 1965; (c) 
investigation into whether any herbicides 
were used at NKP from April 1967 to April 
1968 or whether any operations into Laos 
or Vietnam involving the use of herbicides 
originated from NKP or whether there is 
any information that herbicides were 
stored at NKP during this time period.

3.  If, and only if, herbicide use in or 
near NKP is confirmed for any time prior 
to the beginning of the Veteran's service 
at that location in April 1967, then the 
Veteran should be scheduled for a VA 
endocrinology examination to determine 
whether it is at least as likely as not 
that exposure to soil sprayed with Agent 
Orange herbicide two years or more prior 
to his service in Thailand caused his 
diabetes mellitus.  The claims folder must 
be reviewed by the examiner.  The examiner 
should provide a complete rationale for 
any opinion.  Again, the purpose of this 
opinion is strictly limited to addressing 
the question of latent exposure to 
herbicides.

It would be helpful if the physician would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO/AMC should review this matter.  The 
RO/AMC must consider all applicable laws 
and regulations, to include review of any 
evidence added to the claims folder since 
the most recent Supplemental Statement of 
the Case.  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


